DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The claims, remarks, and/or amendments filed on 08/24/2022 are acknowledged. Claims 26-42 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 08/24/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicant argues: “The Examiner relies on Petterson for its purported teaching of "methods of treating implants and implant surfaces comprising ... treating dental implants with two different sizes of titanium dioxide particles." Office Action at 4. Indeed, Petterson uses two different sizes of TiO2 particles - "Fine" (6.8 - 9.0 pm) and "Coarse" (106-180 pm). Petterson at [0075]. However, Petterson does not teach the use of two different particle sizes in the same cleaning process, as required by the instant claims; instead, Petterson compares the results obtained from use of these two different particle sizes (see [0103] -[0105]), concluding that "implants blasted with coarse (C) titanium oxide particles gave a better bone attachment than coin implants blasted with fine (F) titanium oxide particles." Petterson at [0106]. It should also be noted that Petterson does not teach a method for disinfecting dental implants; the method taught be Petterson is designed to impart a desired level of roughness to an implant prior to implantation in order to provide for "improved rate of attachment between the implant and the bone tissue" and "a mechanically stronger bond with bone tissue" [0017].”
In response to this argument, Petterson mentions numerous times that such methods clean the implants. (See paragraphs 0077-0086.) Surface abrasion with rough particles is commonly used for cleaning and is the method set forth by Pettersonwhich also can impart surface roughness. Given this, these arguments are not found persuasive.
	
Applicant argues: “The Examiner asserts at p. 4 of the Official Action that "Petterson does not teach cleaning the surface of the titanium dental implants in liquid compositions of titanium dioxides with an 0.01-500 micron size range and 60-150 pg/L concentration." This is true; it is also not an accurate summary of the limitations of the rejected claims. The rejected claims require a composition that includes TiO2 nanoparticles (10-100 nm, or 0.01- 0.1 pM) in a concentration of 0.5-500 g/L of the composition; and TiO2 microparticles (100-200 pM) in a concentration of 0.5-300 g/L of the composition. The range described by the Examiner includes particles between 0.1 paM and 100 pM and between 200 and 500 pM which are not encompassed by the rejected claims, and a range of concentration which is not matched by the rejected claims at all. The Examiner's treatment of the recitation in the claims of two sizes of particles as, effectively, a continuous range also belies a lack of understanding of the claimed invention. The particle sizes and concentrations recited in the rejected claims represent a careful selection, by the inventors, of particle sizes and concentrations that provide a synergistic effect to the cleaning of implants in the oral cavity (see, Example 7, pp. 27-28) without giving rise to harmful residues, and without the need for potentially harmful secondary activation modes, such as UV- radiation. The Examiner relies on Ibrahim for its purported teaching of "whitening and cleaning compositions" (Official Action at 4) and that "the whitening particles can be titanium oxide and have a size of 0.01-500 microns at a concentration of 6-15 wt% (60-150 g/L)." Id. While this range of particle sizes and concentrations overlaps with that recited in the rejected claims, Ibrahim does not teach or suggest using two different particle sizes, as required by the instant claims. The Examiner asserts, at p. 5 of the Official Action, that "Petersson and Ibrahim do not teach including 20-30 nm titanium dioxide nanoparticles and the bleaching agent hydrogen of peroxide in the tooth whitening compositions nor the inclusion of ingredients separately." Again, this is true, but the missing features cited by the Examiner do not match the limitations of the rejected claims. While nanoparticles in a size range of 20-30 nm would be within the range of nanoparticles recited in the rejected claims, as noted above, the rejected claims require both nanoparticles and microparticles; the use of these two different sizes of particles in the same composition/method is not disclosed or suggested by any of the cited publications. In addition, the rejected claims are not directed to tooth whitening compositions, but to methods of disinfecting dental implants in situ.”
In response to these arguments, it is noted that the newly recited limitations relied upon in the response appear to render the claims indefinite and the lack of a secondary activation step is unclear as related in the claims. Further the claims are comprising in scope and allow for further particles to be provided in the claims including sizes between the two listed and thus a range of further particles still being present still appears to read on such comprising language. Further art such as Ishibashi also teaches the size range of particle overlapping and encompassing 20-30 nm particles. Regarding the use of such particles as implant cleaning materials the implants are dental implants that and the further art are related to dental cleaning compositions that would commonly be used to clean dental appliances in the mouth along with teeth such as dental implants. Given this, these arguments are not found persuasive.

Applicant argues: “The Examiner relies on Ishibashi for its purported teaching of "tooth whitening compositions comprising 0.001-10 wt% (0.01-100 g/mL [sic]) 1-500 nm (preferably 5-200 nm) titanium dioxide particles, and less than 10% hydrogen peroxide." Official Action at 5. As discussed above in connection with Petersson and Ibrahim, Ishibashi does not teach or suggest using both TiO2 nanoparticles and TiO2 microparticles, in the sizes and concentrations required by the rejected claims. Applicants contend that there is no realistic possibility that the person of ordinary skill in the art, reviewing the Ibrahim publication, would be led include both nanoparticles and microparticles in the two ranges of particle sizes and concentrations required by the instant claims. Ishibashi is the only publication relied on by the Examiner that employs hydrogen peroxide, as required by the instant claims. However, Ishibashi also requires secondary activation (see, e.g., col. 6, line 50 - col 7, line 12). The use of secondary activation is absolutely required by Ishibashi ("The present invention relates to the bleaching compositions bleaching discolored teeth by applying these on the tooth surfaces and the bleaching it based on the photocatalytic action initiated by light irradiation to the applied area." Ishibashi, col. 7, lines 27- 30). If the person of ordinary skill in the art somehow decided to modify the process of Petersson by using hydrogen peroxide as taught by Ishibashi, they would also employ secondary activation by light radiation, as such a step is required by Ishibashi. As noted above, by the present amendment, the claims are limited to recite a method which does not include a 7 of 9 step of secondary activation. Thus even if the skilled person combined the teachings of the cited publications, they would not arrive at the presently claimed invention.”
In response to this argument it is noted that the claims require secondary activation without any primary activation and do not make it clear what primary or secondary activation means or would entail rendering them indefinite. Thus the arguments that the art does not teach a feature that appears to currently be indefinite are not found persuasive.
Applicant argues: “Finally, it must be noted that Ibrahim and Ishibashi both teach compositions and methods for tooth whitening, and are not related to dental implants in any way. The Examiner does not explain why the person of ordinary skill in the dental arts would seek to modify the method of roughening the bone-mating surface of a dental implant, as taught by Petersson, with the tooth-whitening compositions and methods taught by Ibrahim and Ishibashi. The implant surfaces which are roughened in the method of Petersson are meant to bond with bone, and so are not visible after the implant is placed. Logically, there is no need in the art to cosmetically improve the bone-mating surfaces of dental implants by whitening them, and the skilled person would have no reason to do so. Moreover, the Petterson method is to be applied prior to implantation, while the compositions and methods described in Ibrahim and Ishibashi are to be applied directly to teeth in situ, i.e., in the mouth. Thus while all three publications are generally related to dentistry, there is no motivation to combine them as the Examiner has suggested.”
In response to these arguments, the use of such particles is directed to cleaning dental implants and the further art is related to dental cleaning compositions that would commonly be used to clean dental appliances in the mouth along with teeth such as dental implants the combination of the cleaning materials flows from not only being used to clean the same surfaces such as teeth and dental appliances that are to be combined with teeth but also that all the compositions are directed to abrasive titanium dioxide particles used for such cleaning methods. Given this, these arguments are not found persuasive.
Applicant argues: “Claim 39 depends from claim 26, and is not obvious over Petersson in view of Ibrahim and Ishibashi for the reasons discussed above. The Examiner concedes that "Ibrahim and Ishibashi do not teach using the specific antimicrobial agent sodium pyrophosphate." Of course claim 39 is not limited to sodium pyrophosphate, but encompasses compositions which include other detergents recited in the claim. Even assuming arguendo that Miyake teaches compositions comprising sodium pyrophosphate, Miyake does not remedy the deficiencies of Petersson in view of Ibrahim and Ishibashi.”
In response to these arguments, Petersson in view of Ibrahim and Ishibashido not have the deficiencies set forth by applicants as discussed above and thus the inclusion of the further agent sodium pyrophosphate as required in claim 39 appears to render this claim obvious in light of the art of record. Given this, these arguments are not found persuasive.
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26-38 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersson, I, et al., U.S. Patent Application Publication 2005/0234558 in view of Ibrahim, S. et al U.S. Patent Application Publication 2005/0069501 and Ishibashi et al., U.S. Patent 6,843,981.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 08/24/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Petersson teaches methods of treating implants and implant surfaces comprising methods of treating titanium dental implants with two different sizes of titanium oxide particles in order to clean the surfaces of the implants, compare claim 26. (See claims 1, 11, and paragraphs 0003 and 0072-0074.)
Petersson does not teach cleaning the surface of the titanium dental implants in liquid compositions of titanium oxides with an 0.01-500 micron size range and 60-150 ug/L concentration along with additional ingredients such as polyethylene glycols, and flavors or oils.
Ibrahim teaches whitening and cleaning compositions for the mouth comprising an adhesive and a whitening particulate as well as optional additional ingredients, compare instant claims 26 and 34. (See paragraph 0019.) Ibrahim teaches using the compositions to whiten and clean the surfaces of dental implants, compare instant claim 26. (See paragraph 0016.) Ibrahim teaches the adhesive agents include polymers such as polyethylene glycols, polyoxyethylene/polyoxopropylene block copolymers, etc. (reading on emulsifiers), compare instant claims 35-39. (See paragraph 0023.) Ibrahim teaches the whitening particles can be titanium oxide and have a size of 0.01-500 microns at a concentration of 6-15 wt%, (60-150 g/L), these ranges overlap with those claimed for the microparticles of the instant claims, compare instant claims 26 and 30-32. (See paragraphs 0031 and 0035-0036.) Ibrahim teaches that the compositions can optionally contain flavoring agents such as peppermint oils, compare instant claim 40-41. (See paragraph 0039.) Ibrahim teaches that the compositions optionally contain stannous ions and pyrophosphates, etc, compare instant claim 39. (See paragraph 0040.) Ibrahim teaches mixing the compositions prior to applying them, compare instant claim 42. (See paragraphs 0058-0060.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to clean titanium dental implants taught by Petersson using the methods of Ibrahim using mixtures of titanium dioxide and tooth whitening/ bleaching agents in order whiten and clean the implants in the mouth. One of ordinary skill in the art would have been motivated to do this in order to clean common implants found in patients mouths such as the titanium implants taught by Petersson and Ibrahim provides methods for doing so using common art accepted titanium oxide based compositions. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as Ptersson teaches dental implants and Ibrahim is specifically directed towards cleaning such dental implants in the oral cavity.
Petersson and Ibrahim do not teach including 20-30 nm titanium dioxide nanoparticles and the bleaching agent hydrogen peroxide in the tooth whitening compositions nor the inclusion of ingredients separately.
Ishibashi teaches tooth whitening compositions comprising 0.001-10 wt% (0.01-100 g/mL) 1-500 nm (preferably 5-200 nm) titanium dioxide particles, and less than 10% hydrogen peroxide, overlapping with the instant sizes and ranges for these ingredients. (See claims 1, 11 and 16 and column 4, lines 50-55.) Ishibashi teaches that the titanium dioxide can be in of the anatase crystal form. (See claim 2.) Ishibashi states that the ingredients may be present together or separately. (See column 6 line 24-50.) Ishibashi teaches specific examples of such whitening mixtures with 1 g/L17 nm anatase form titanium dioxide ranging to 5 g/L 35 nm titanium dioxide nanoparticles and 5.5 or 7 wt% H2O2. (See table 1.) Ishibashi teaches that such materials and particle sizes allow for increasing the photocatalytic activity of such titanium particles and bleaching of teeth from stains. (See column 3 lines 40 though column 4, line 35.)  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include mixtures of titanium dioxide and tooth whitening/ bleaching agents as found in Petersson and Ibrahim at known sizes and concentrations used in teeth whitening compositions as taught by Ishibashi. This is merely the use of art accepted concentrations and sizes of teeth whitening agents in compositions which require just such teeth whitening agents. The skilled artisan would also have used the sizes of titanium dioxide stated by Ishibashi in order to provide for a more effective product and reduce the need for as much titanium dioxide in the composition due to the increased surface area and reactivity of the added titanium dioxide nanoparticles. The combination of the components as a blend or leaving at least one as a separate component would also have been obvious to one of ordinary skill in the art given the explicit teaching of Ishibashi to formulate the whitening materials in such a way. 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersson, I, et al., U.S. Patent Application Publication 2005/0234558; Ibrahim, S. et al U.S. Patent Application Publication 2005/0069501; and Ishibashi et al., U.S. Patent 6,843,981 as applied to claims 26-38 and 40-42 above, and further in view of Miyake, M., et al., U.S. Patent 4,913,895.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 08/24/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Ibrahim and Ishibashi teach titanium dioxide microparticles and nanoparticles along with emulsifiers, flavoring oils, and the optional use of stannous pyrophosphate as an antimicrobial agent as discussed above.
Ibrahim and Ishibashi do not teach using the specific antimicrobial agent sodium pyrophosphate.
Miyake teaches providing oral compositions with pyrohposphates such as sodium pyrophosphate as antimicrobial agents to prevent gingivitis or growth of unwanted bacteria. (See claim 1.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the antimicrobial agent sodium pyrophosphate in the compositions of Ibrahim and Ishibashi that optionally include antimicrobial pyrophosphates in order to further increase the antibacterial effect of the whitening and cleaning compositions when used on teeth. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as both the prior art of both Ibrahim and Miyake include such pyrophosphates in dentifrices for their antimicrobial properties.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites “wherein the method does not include a secondary activation step” however the claim does not recite a primary activation step and thus it is unclear what a secondary activation step would be. Claim 42 requires the materials to be mixed but does not indicate that this is an activation step and the specification indicates activation can occur numerous ways making it unclear what a first activation step might be and what is excluded by the negative limitation precluding any further activation steps. Appropriate correction or clarification is required. Claims 27-42 do not rectify the indefinite nature of the claims and thus are also indefinite for this reason.
	
Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618